         Case 1:20-cv-04438-DLC Document 99 Filed 04/28/21 Page 1 of 1




                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK

 JOSEPH A. DAOU and KAREN M. DAOU,                      :
                               Plaintiffs,              :    Civ. Action No. 1:20-cv-4438-DLC
                         vs.
                                                        :
 BLC BANK, S.A.L., CREDIT LIBANAIS, S.A.L.,
 AL-MAWARID BANK, S.A.L., and BANQUE DU                 :
 LIBAN,
                                                        :
                               Defendants.              x

                                     NOTICE OF APPEAL

       PLEASE TAKE NOTICE that Plaintiffs Joseph A. Daou and Karen M. Daou (“Plaintiffs-

Appellants”), by their undersigned counsel, hereby appeal to the United States Court of Appeals

for the Second Circuit from the United States District Court for the Southern District of New

York’s Opinion and Order, by the Honorable Denise L. Cote, United States District Court Judge,

dated April 9, 2021 (ECF No. 97), which granted Defendants-Appellees’ motions to dismiss and

denied all other pending motions as moot, and the District Court Clerk’s resulting Judgment

dismissing this action, dated April 12, 2021 (ECF No. 98).

Dated: New York, New York
       April 28, 2021                 MEISTER SEELIG & FEIN LLP

                                             By:     /s/ Christopher J. Major
                                                     Christopher J. Major
                                                     Amit Shertzer
                                                     Leah A. Henry
                                             125 Park Avenue, 7th Floor
                                             New York, New York 10017
                                             Tel: (212) 655-3500
                                             Email: cjm@msf-law.com
                                                     as@msf-law.com
                                                     lah@msf-law.com

                                             Attorneys for Plaintiffs-Appellants
